    Case 3:21-mc-00045-NJR Document 7 Filed 06/15/21 Page 1 of 3 Page ID #119




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

    In re:

    GEORGE R. RIPPLINGER, JR.                          Case No. 3:21-MC-00045-NJR




                              MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

             Pending before the Court is Plaintiff George Raymond Ripplinger, Jr.’s Motion for

Reconsideration (Doc. 6). For the reasons set forth below, Ripplinger’s Motion for

Reconsideration is denied.

                                            BACKGROUND

             On March 2, 2021, the Supreme Court of Missouri issued an Order suspending

George R. Ripplinger, Jr. from the practice of law and directing that no application for

reinstatement shall be entertained by the Supreme Court of Missouri for a period of one

year from the date of the order. (Doc. 1, p. 1). Pursuant to Local Rule 83.3(c)(2), this Court

directed Mr. Ripplinger to Show Cause in writing why it should not impose identical

discipline. 1

             Ripplinger filed a response. (Doc. 4). In that Response to Show Cause, Ripplinger

“recognize[s] this Court’s authority to impose reciprocal discipline and [he] [ ] [was]



1Local Rule 83.3(c)(2)(ii) provides: “an order to show cause directing that the attorney inform this Court
within 30 days after service of that order upon the attorney, personally or by mail, of any claim by the
attorney predicated upon the grounds set forth in (4) below that the imposition of the identical discipline
by the Court would be unwarranted and the reasons why.”


                                              Page 1 of 3
 Case 3:21-mc-00045-NJR Document 7 Filed 06/15/21 Page 2 of 3 Page ID #120




willing to accept this Court’s verdict” (Doc. 4, p. 2) (emphasis added). The Court entered an

order of reciprocal discipline similar to the Supreme Court of Missouri, and explained its

reasoning. On June 11, 2021, Ripplinger filed the Motion for Reconsideration (Doc. 6).

                                          DISCUSSION

       Ripplinger filed his motion within 28 days of the entry of judgment, thus the Court

may construe it as a motion under Federal Rule of Civil Procedure 59(e). “A Rule 59(e)

motion will be successful only where the movant clearly establishes: ‘(1) that the court

committed a manifest error of law or fact, or (2) that newly discovered evidence

precluded entry of judgment.’” Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 954 (7th Cir.

2013) (quoting Blue v. Hartford Life & Acc. Ins. Co., 698 F.3d 587, 598 (7th Cir. 2012). “The

rule does not provide a vehicle for a party to undo its own procedural failures, and it

certainly does not allow a party to introduce new evidence or advance arguments that

could and should have been presented to the district court prior to the judgment.” Moro

v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir. 1996).

       Indeed, reconsideration of an interlocutory order is proper where the Court has

misunderstood a party, where the Court has made a decision outside the adversarial

issues presented to the Court by the parties, where the Court has made an error of

apprehension (not of reasoning), where a significant change in the law has occurred, or

where significant new facts have been discovered. Bank of Waunakee v. Rochester Cheese

Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). “Such problems rarely arise and the motion

to reconsider should be equally rare.” Id. at 1192 (citation omitted).

       Ripplinger does not argue any of the above, but instead submits additional


                                          Page 2 of 3
 Case 3:21-mc-00045-NJR Document 7 Filed 06/15/21 Page 3 of 3 Page ID #121




“factual background for each of the three violations referenced in the charges.” (Doc. 6,

p. 1). Ripplinger continues explaining that “[he] [does] not believe that these

transgressions deserve a sanction by this Court or any other Court more severe than a

reprimand or, as the Illinois Supreme Court agreed, a censure.” (Id. at p. 12).

       Ripplinger has failed to provide anything to change the fact that he failed to meet

his burden under the local rule to overcome imposing reciprocal discipline. Under Local

Rule 83.3(c)(4), the Court shall impose the identical discipline unless the respondent-

attorney demonstrates, or the Court finds, one of four exceptions. The Court

acknowledged that Ripplinger argued that the procedure in Missouri was “so lacking in

notice or opportunity to be heard as to constitute a deprivation of due process.” SDIL-LR

83.3(c)(4). Ripplinger even noted that he responded to Missouri’s Show Cause Order, and

“[t]here was no communication from the [C]ourt about briefing or oral argument”

(Doc. 4, p. 2). Ripplinger does not contest whether he argued a different exception

applied, or that the Court made an error. Accordingly, Ripplinger’s Motion for

Reconsideration is denied.

       IT IS SO ORDERED.

       DATED: June 15, 2021


                                                 ____________________________
                                                 NANCY J. ROSENSTENGEL
                                                 Chief U.S. District Judge




                                        Page 3 of 3
